IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA
ROLLAND A. STEELE, JR.,
                                        NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                        FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
v.
                                        CASE NO. 1D16-0074
KAMILAH PRINCE,

      Appellee.

_____________________________/

Opinion filed August 22, 2016.

An appeal from the Circuit Court for Leon County.
Jonathan E. Sjostrom, Judge.

Rolland A. Steele, Jr., pro se, Appellant.

Joseph Robert Boyd, Jr. of Boyd, Durant & Sliger, P.L., Tallahassee, for Appellee.




PER CURIAM.

      Rolland A. Steele, Jr., appeals from an order adopting the magistrate’s

recommendation to deny his motion to enforce timesharing. He argues that the

lower court erred in its interpretation of a document governing his timesharing
rights. We agree and reverse.

      The parties are divorced with a child in common. Their timesharing rights

with the child are governed by a mediation agreement. On the subject of weekend

timesharing, the mediation agreement provides as follows:

      Weekends: The Father shall be entitled to time-sharing with the child
      one weekend per month. Weekends shall be defined to be Friday at
      the time school recesses until Monday when school resumes; to be on
      time. In the event the Father is unable to exercise his timesharing, his
      parents shall be substituted. The parties shall agree on the weekend
      during which he will exercise the timesharing with thirty (30) days
      notice. If the parties are unable to agree, the timesharing shall occur
      on the third (3rd) weekend of the month.

(Emphasis added.)

      On September 5, 2014, Steele requested timesharing for the weekend of

September 19, 2014. When this weekend came, Steele was denied timesharing by

Kamilah Prince, the mother. At a subsequent hearing before a general magistrate,

Steele argued he was wrongfully denied visitation. The magistrate disagreed,

interpreting the italicized language to require thirty days’ notice even for visitation

during third weekends of the month.

      The trial court’s interpretation of a mediation agreement is reviewed

according to the de novo review standard. Irvin v. Irvin, 76 So. 3d 1021, 1023 (Fla.

2d DCA 2011). The interpretation of such agreements is “subject to contract law

principles.” Kirsch v. Kirsch, 933 So. 2d 623, 626 (Fla. 4th DCA 2006). The

language in a mediation agreement should be given its plain meaning and “‘not be
                                          2
disturbed unless found to be ambiguous or in need of clarification, modification, or

interpretation.’” Id. (quoting Ballantyne v. Ballantyne, 666 So. 2d 957, 958 (Fla.

1st DCA 1996)).

      We conclude that the magistrate failed to give the language of the mediation

agreement its plain meaning. By its terms, the agreement makes the third weekend

of the month a default period for timesharing. So long as the parties cannot agree

otherwise, the mediation agreement directs that “timesharing shall occur on the

third (3rd) weekend of the month.” This is so regardless of whether notice is

provided.

      We reverse and remand for further proceedings consistent with this opinion.

WINOKUR, JAY, and WINSOR, JJ., CONCUR.




                                         3